Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Original application, filed 24 November 2019, IDS, filed 4 August 2020, and IDS, filed 23 February 2021.

2. 	Claims 1-20 are pending.  Claims 1, 11, and 20 are independent claims.



Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 4 August 2020 and  23 February 2021 were filed after the mailing date of the original application on 24 November 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
  

Claim Objections

4.	Claim 20 is objected to because of the following informalities:  Claim 20 is dependent upon claim 29, which does not exist in the claim listing filed 24 November 2019.  For the purpose of further examination, it is assumed claim 20 should depend from claim 19.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (U.S. Publication 2004/0044519 A1) in view of Liu (U.S. Publication 2004/0054521 A1).
As per independent claim 1, Polanyi teaches a method for text processing (See Polanyi, paragraph 0004), comprising:
performing word segmentation on a first text to be processed to determine multiple words of the first text (See Polanyi, paragraphs 0019 and 0086, describing segmenting source text into discourse units or portions of text small enough for a structural analysis technique to be performed to extract semantic meaning from the source text);
…
analyzing the first text … to obtain a first tree structure of the first text …, wherein each of the multiple words in the first text is a node of the first tree structure… (See Polanyi, paragraphs 0020, 0081, 0086, and Figure 6, describing a tree structure representation of the source text created based on semantic relationships among the discourse units); and
determining a summary text of the first text according to the first tree structure and the each second tree structure (See P9olanyi, paragraphs 0085-0086, describing summarizing the source text based on tree structures representing semantic relationships among the discourse units).
Polanyi does not teach expressly:
… removing, from the first text, one word in the multiple words of the first text to obtain one second text;
removing each word from the first text one by one to obtain a second text set;
…
analyzing … each second text in the second text set … to obtain …  a second tree structure of the each second text, wherein … each of words in the each second text is a node of the each second tree structure…;and
determining a summary text of the … text according to the … second tree structure
however, Liu teaches these limitations (See Liu, paragraph 0171, describing removing components [words] from a first tree set to a second tree set; paragraphs 0163-0166, 0219, and Figures 6A-D and 9A-B, describing subtrees that include word nodes contained in the respective subtrees and that are summarizations of the text).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the second tree structure of Liu with the first tree structure of Ponanyi.  The motivation for doing so would have been to compare semantic contents of documents with each other and classify text documents in accordance with the semantic contents, as taught by Liu (See Liu, paragraph 0006).
Therefore, it would have been obvious to combine Liu with Polanyi for the benefit of comparing semantic contents of documents with each other and classifying text documents in accordance with the semantic contents to obtain the invention as specified in claim 1.
As per dependent claim 2, Polanyi and Liu teach the limitations of claim 1 as described above.  Polanyi and Liu also teach wherein the analyzing the first text and the each second text in the second text set respectively to obtain the first tree structure of the first text and the second tree structure of the each second text comprises:  making dependency grammar analysis over the first text and the each second text respectively to obtain dependence relationships between the multiple words of the first text and dependence relationships between the words of the each second text respectively; and obtaining the first tree structure of the first text and the second tree structure of the each second text respectively according to the dependence relationships between the multiple words of the first text and the dependence relationships between the words of the each second text (See Liu, paragraphs 0019, 0035, and 0056, describing determining dependence relationships among tree nodes based on semantic content).  The motivation to combine Liu with Polanyi remains as noted above in the rejection of claim 1.
As per dependent claim 3, Polanyi and Liu teach the limitations of claim 1 as described above.  Polanyi and Liu also teach wherein the determining the summary of the text to be processed according to the first tree structure and the each second tree structure comprises:  determining scores of structure match between multiple second tree structures and the first tree structure respectively according to the first tree structure and the each second tree structure; determining a target tree structure from the each second tree structure according to the scores of structure match of the multiple second tree structures; and deleting a target word from the first text to obtain the summary text of the first text, wherein the target word is a word missing from a second text with the target tree structure relative to the first text (See Polanyi, Figure 2 and paragraphs 0065-0067).
As per dependent claim 4, Polanyi and Liu teach the limitations of claim 3 as described above.  Polanyi and Liu also teach wherein the determining the scores of structure match between the multiple second tree structures and the first tree structure respectively according to the first tree structure and the each second tree structure comprises:  determining a score of node match between a first target node and a second target node according to the first target node of the first tree structure, a child node of the first target node, the second target node of the second tree structure and a child node of the second target node, wherein the first target node is any word in the first tree structure and the second target node is a word the same as the first target node; and determining the scores of structure match between the multiple second tree structures and the first tree structure according to the scores of node match of multiple nodes (See Liu, paragraphs 0221-0226, describing determining a weight [score] between matching tree nodes based on semantic content).  The motivation to combine Liu with Polanyi remains as noted above in the rejection of claim 1.
As per dependent claim 5, Polanyi and Liu teach the limitations of claim 3 as described above.  Polanyi and Liu also teach wherein the scores of structure match comprise scores of structure full match and scores of structure part match (See Liu, paragraphs 0042-0049, 0102, 0106-0107, and Figure 5, describing weights or scores based on the degree of matching between semantic content). The motivation to combine Liu with Polanyi remains as noted above in the rejection of claim 1.
As per dependent claim 6, Polanyi and Liu teach the limitations of claim 4 as described above.  Polanyi and Liu also teach wherein the scores of structure match comprise scores of structure full match and scores of structure part match (See Liu, paragraphs 0042-0049, 0102, 0106-0107, and Figure 5, describing weights or scores based on the degree of matching between semantic content). The motivation to combine Liu with Polanyi remains as noted above in the rejection of claim 1.
As per independent claim 7, Polanyi, teaches a device for text processing (See Polanyi, Figure 7), comprising:
a processor; and a memory configured to store an instruction executable for the processor… (See Polanyi, paragraphs 0074 and 0257).
Independent claim 7 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 8, Polanyi and Liu teach the limitations of claim 7 as described above.  Claim 8 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 9, Polanyi and Liu teach the limitations of claim 8 as described above.  Claim 9 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 10, Polanyi and Liu teach the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 11, Polanyi and Liu teach the limitations of claim 9 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 12, Polanyi and Liu teach the limitations of claim 10 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per independent claim 13, Polanyi, teaches a non-transitory computer-readable storage medium, having an instruction therein… (See Polanyi, paragraph 0258).  
Independent claim 13 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per independent claim 14, Polanyi, teaches a non-transitory computer-readable storage medium, having an instruction therein… (See Polanyi, paragraph 0258).  
Independent claim 14 additionally incorporates substantially similar subject matter as that of independent claims 1 and 2 above, and is additionally rejected along the same rationale as used in the rejection of claims 1 and 2.
As per independent claim 15, Polanyi, teaches a non-transitory computer-readable storage medium, having an instruction therein… (See Polanyi, paragraph 0258).  
Independent claim 15 additionally incorporates substantially similar subject matter as that of independent claims 1 and 3 above, and is additionally rejected along the same rationale as used in the rejection of claims 1 and 3.
As per independent claim 16, Polanyi, teaches a non-transitory computer-readable storage medium, having an instruction therein… (See Polanyi, paragraph 0258).  
Independent claim 16 additionally incorporates substantially similar subject matter as that of independent claims 1,3, and 4 above, and is additionally rejected along the same rationale as used in the rejection of claims 1,3, and 4.
As per independent claim 17, Polanyi, teaches a non-transitory computer-readable storage medium, having an instruction therein… (See Polanyi, paragraph 0258).  
Independent claim 17 additionally incorporates substantially similar subject matter as that of independent claims 1,3, and 5 above, and is additionally rejected along the same rationale as used in the rejection of claims 1,3, and 5.
As per independent claim 18, Polanyi, teaches a non-transitory computer-readable storage medium, having an instruction therein… (See Polanyi, paragraph 0258).  
Independent claim 18 additionally incorporates substantially similar subject matter as that of independent claims 1,3, 4, and 6 above, and is additionally rejected along the same rationale as used in the rejection of claims 1,3, 4, and 6.
As per independent claim 19, Polanyi, teaches a mobile phone implementing the method of claim 1, the mobile phone comprising a display screen (See Polanyi, paragraph 0005).
Independent claim 19 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 20, Polanyi and Liu teach the limitations of claim 19 as described above.  Polanyi and Liu also teach wherein the display screen is configured to display the summary text that is semantically fluent, wherein the second text is obtained by removing the each word from the first text one by one such that probability of ignoring key information is reduced (See Polanyi, Figure 8 and paragraph 0017).



6. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.




Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Sindhgatta (U.S. Publication 2020/0126440 A1) discloses evaluation of tutoring content for conversational tutor.
	- Katae (U.S. Publication 2016/0283588 A1) discloses a generation apparatus and method.
	- Clark (U.S. Publication 2017/0161242 A1) discloses targeted story summarizations using natural language processing.
	- Chu (U.S. Patent 6,374,210 B1) discloses automatic segmentation of a text.
	- Sandhu (U.S. Patent 10,650,191 B1) discloses document term extraction based on multiple metrics.
 

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176